t c memo united_states tax_court ernest enax petitioner v commissioner of internal revenue respondent docket no 29667-07l filed date ernest enax pro_se laura a price for respondent memorandum opinion dawson judge this matter is before us on respondent’s motion for summary_judgment filed pursuant to rule and to impose a penalty under sec_6673 petitioner timely filed a 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code petition pursuant to sec_6320 and sec_6330 appealing respondent’s determination to uphold the validity of a notice_of_federal_tax_lien filed with respect to petitioner’ sec_2001 and unpaid federal_income_tax liabilities in enax v commissioner tcmemo_2008_116 the court sustained respondent’s determination to proceed with a levy to collect the unpaid tax_liabilities for the years at issue and imposed a penalty under sec_6673 on petitioner of dollar_figure background petitioner resided in florida when the petition was filed a deficiencies assessed for and petitioner entered zeros on every line of the form sec_1040 u s individual_income_tax_return he filed for and and attached documents espousing tax-protester arguments to each form although respondent accepted the form_1040 petitioner filed for as a valid tax_return respondent did not treat the form sec_1040 submitted for and as valid tax returns instead using third-party payor information respondent prepared substitutes for returns for and respondent mailed to petitioner separate notices of deficiency for and respectively on date date and date petitioner did not file a petition with the tax_court to contest the deficiencies determined in any of the notices of deficiency and the deficiencies for and were assessed on march and date and date respectively respondent also assessed penalties against petitioner under sec_6702 for and b_notice of intent to levy on date respondent mailed to petitioner a notice_of_intent_to_levy to collect petitioner’s outstanding federal_income_tax liabilities for and and outstanding penalties for and respondent also mailed to petitioner a notice explaining petitioner’s right to request an appeals_office hearing regarding the levy the levy hearing petitioner timely requested the levy hearing and mailed to respondent’s appeals_office numerous tax-protester arguments and a partially completed form 433-a collection information statement for wage earners and self-employed individuals petitioner could not raise the underlying deficiencies because he received notices of deficiency but he was given the opportunity to contest the sec_6702 penalties for and in his communications with the settlement officer petitioner raised only tax-protester arguments as a result the settlement officer did not hold a face-to-face hearing with petitioner and petitioner’s levy hearing was conducted from may to date by correspondence and telephone on date respondent’s appeals_office mailed to petitioner a notice_of_determination sustaining respondent’s proposed levy action levy determination on date petitioner timely filed a petition in this court in docket no 17374-07l contesting the levy determination c notice of lien filing on date respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding petitioner’s income_tax year sec_2001 and the notice_of_federal_tax_lien was filed on date respondent received from petitioner a signed form request for a collection_due_process_hearing on date petitioner’s lien case was assigned to the same settlement officer who was conducting his levy hearing on date the settlement officer mailed petitioner a letter 2petitioner also filed a petition in docket no 22087-06l contesting income_tax liabilities for tax years and and trust fund recovery penalties for periods within those tax years the case was dismissed for lack of jurisdiction because respondent had not sent petitioner any notice_of_determination authorized by sec_6330 with respect to income_tax liabilities and trust fund recovery penalties assessed against petitioner for and nor had respondent made any other determination with respect to the tax_liabilities that would confer jurisdiction on this court as of date petitioner remained liable for assessments of taxes and penalties for all open years totaling dollar_figure scheduling a collection_due_process cdp hearing for date and advising petitioner to contact him no later than date in regard to petitioner’s preference for a conditional face-to-face telephone or correspondence hearing the settlement officer informed petitioner that the liability issue how much you owe or if you owe is not open in regard to this hearing you previously had a collection_due_process_hearing in regard to these periods and a notice_of_intent_to_levy the levy hearing date was date you were issued a notice_of_determination as a result of this hearing and you have since filed a petition with the u s tax_court since you were given the right to appeal the assessments in the past the liability issue is not open for this current lien hearing pursuant to section c b the settlement officer agreed to conduct a face-to-face hearing to discuss payment of the tax_liability including an installment_agreement or an offer-in-compromise provided petitioner submitted a completed form 433-a to be used to determine a viable collection alternative and original signed income_tax returns for and to satisfy the requirement that petitioner be current in filing his returns the letter included a narrative addressing the details and issues from the prior levy hearing encouraged petitioner to cooperate by submitting the requested documents and information and advised petitioner not to raise the same frivolous issues during the lien hearing the settlement officer enclosed copies of the transcripts of petitioner’ sec_2001 and accounts and a copy of sec_6323 setting forth the circumstances in which the commissioner may withdraw a notice_of_federal_tax_lien the settlement officer also directed petitioner’s attention to the truth about frivolous tax arguments on the irs web site in response to the settlement officer’s date letter petitioner sent the settlement officer a letter dated date petitioner’s letter in petitioner’s letter petitioner complained that the settlement officer had already given during the levy hearing his frivolous determination disregarding the law petitioner also requested authentic assessments signed by a person and not a computer printout and evidence of the settlement officer’s authority to conduct the lien hearing in response to petitioner’s letter the settlement officer telephoned petitioner on date but petitioner asked him to communicate in writing by letter dated date the settlement officer informed petitioner that the transcripts of petitioner’s accounts were legally sufficient for purposes of the lien hearing and that he had previously given petitioner a copy of the delegation_order giving him authority to conduct the lien hearing the settlement officer offered to conduct the lien hearing by telephone pincite a m on date the settlement officer informed petitioner that if petitioner did not call at the appointed date and time or provide the requested documentation he would make a determination on the basis of the administrative file petitioner did not call the settlement officer at the appointed time on date the only correspondence the settlement officer received was petitioner’s letter because petitioner did not offer any collection alternatives the settlement officer made the determination to uphold the filing of the federal_tax_lien for tax_year sec_2001 and on date the appeals_office mailed to petitioner the notice_of_determination upholding the filing of the notice of tax_lien d tax_court pleadings on date petitioner filed a petition virtually identical to the one filed in the levy case arguing that he did not receive a hearing and espousing tax-protester arguments on date petitioner filed an amendment to petition asserting tax-protester arguments substantially identical to those in the amendment to petition filed in the levy case petitioner asserts that he complied with all of requirements for a face-to-face hearing he asks that his case be remanded to appeals for a face-to-face hearing e tax_court decision in the levy case on date the court filed its memorandum opinion in enax v commissioner tcmemo_2008_116 sustaining respondent’s determination to proceed with the levy to collect tax_liabilities for the years at issue the court observed that petitioner had made only tax-protester arguments during the levy hearing was not current on his tax obligations for and at the time of the levy hearing had a history of not filing tax returns and of making tax-protester arguments and had outstanding assessed federal income taxes and penalties in excess of dollar_figure the court held that petitioner was not entitled to a face-to-face levy hearing pursuant to sec_301_6330-1 q a-d8 proced admin regs granted respondent’s motion for summary_judgment and sustained respondent’s proposed levy to collect petitioner’s outstanding and federal income taxes and penalties the court also imposed a penalty of dollar_figure under sec_6673 because petitioner made only tax-protester arguments during both the levy hearing and the levy proceedings in the tax_court petitioner did not appeal the decision entered in docket no 17374-07l on date and it is final f order to show cause rule a requires the parties to stipulate all facts all documents and papers or contents or aspects thereof and all evidence which fairly should not be in dispute petitioner refused to do so pursuant to rule f respondent filed a motion for an order to show cause osc why the facts and evidence set forth in respondent’s proposed stipulation of facts should not be deemed established for purposes of this case on date the court issued an osc directing petitioner to file a response in compliance with the provisions of rule f showing why the matters set forth in respondent’s motion papers should not be deemed admitted because petitioner did not file a response to the osc the osc was made absolute on date and the facts and evidence set forth in respondent’s proposed stipulation of facts were deemed established for the purposes of this case g motion for summary_judgment and to impose sanctions on date respondent filed the motion for summary_judgment and to impose sanctions under sec_6673 on date petitioner filed a response to respondent’s motion making additional tax-protester arguments a summary_judgment discussion summary_judgment is used to expedite litigation and avoid unnecessary and expensive trials a decision will be rendered on a motion for summary_judgment if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b because the effect of granting a motion for summary_judgment is to decide the case against a party without allowing that party an opportunity for a trial summary_judgment should be cautiously invoked and granted only after a careful consideration of the case 326_us_1 98_tc_383 respondent as the moving party has the burden of showing the absence of a genuine issue as to any material fact for purposes of summary_judgment the party opposing the motion is to be afforded the benefit of all reasonable doubt and the material submitted by both sides must be viewed in the light most favorable to the opposing party that is all doubts as to the existence of an issue of material fact must be resolved against the movants e g 398_us_144 kroh v commissioner supra pincite b federal_tax_lien sec_6320 procedures if a taxpayer is liable for federal taxes and fails to pay the taxes after demand sec_6321 creates a lien in favor of the united_states on all property and rights to property belonging to the taxpayer the federal_tax_lien arises by operation of law when the irs assesses the amount of unpaid tax and continues until the liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 in order to preserve priority of the lien and to put other creditors on notice a notice_of_federal_tax_lien must be filed see sec_6323 if a notice_of_federal_tax_lien is filed the secretary must furnish the taxpayer with written notice of the filing not more than business days after the day the notice_of_federal_tax_lien is filed sec_6320 and the notice must inform the taxpayer of the amount of the unpaid tax and the right to request within the 30-day period beginning on the sixth day after the filing of the lien an administrative review in the form of a hearing sec_6320 the hearing generally must be conducted in accordance with the procedures set forth in sec_6330 d and e sec_6320 the taxpayer may raise any relevant issue at the hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 at the hearing the taxpayer may challenge the existence and amount of the underlying tax_liability if he or she did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 during the hearing the appeals officer must consider issues properly raised by the taxpayer verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 where the validity of the underlying tax_liability is at issue in a collection review proceeding the court will review the matter de novo 115_tc_35 however where the underlying liability is not at issue we review the appeals officer’s determinations regarding the collection action for abuse_of_discretion 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner was not entitled to dispute the underlying liabilities during the lien hearing because he received statutory notices of deficiency regarding the tax_liabilities for the years at issue--2001 and petitioner argues that he was entitled to a face-to-face lien hearing to discuss collection alternatives we disagree sec_301_6320-1 q a-d8 proced admin regs provides a face-to-face cdp conference concerning a collection alternative such as an installment_agreement or an offer to compromise liability will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances for example because the irs does not consider offers to compromise from taxpayers who have not filed required returns as set forth in form_656 offer_in_compromise no face-to-face conference will be granted to a taxpayer who wishes to make an offer to compromise but has not fulfilled those obligations in all cases a taxpayer will be given an opportunity to demonstrate eligibility for a collection alternative and to become eligible for a collection alternative in order to obtain a face-to-face conference the settlement officer agreed to conduct a face-to-face hearing to discuss payment of the tax_liability including an installment_agreement or an offer_in_compromise provided petitioner submitted a completed form 433-a to be used to determine a viable collection alternative and original signed income_tax returns for and to satisfy the requirement that petitioner be current in filing his tax returns the settlement officer gave petitioner an opportunity to demonstrate he was eligible for a collection alternative by submitting the form a and an opportunity to become eligible for a collection alternative by submitting tax returns for and petitioner did not provide the requested form 433-a or his and income_tax returns consequently the settlement officer was not required to hold a face-to-face hearing to discuss collection alternatives petitioner failed to avail himself of the opportunity to submit an offer-in-compromise or propose an installment_agreement the determination of the appeals_office sustaining the filing of the notice_of_federal_tax_lien was not arbitrary capricious or without sound basis in fact or law we sustain the determination c sec_6673 penalty petitioner was repeatedly warned that sec_6673 provides for a penalty not in excess of dollar_figure whenever it appears to the tax_court that proceedings before it have been instituted or maintained primarily for delay or the taxpayer’s position is frivolous or groundless indeed in enax v commissioner tcmemo_2008_116 the court imposed a dollar_figure penalty on petitioner for making frivolous arguments challenging the levy to collect the tax_liabilities at issue in this lien case that sanction did not deter petitioner and he later raised additional frivolous tax-protester arguments in this case in his response to the motion at hand filed with the court petitioner’s history of making frivolous and groundless claims for the obvious purpose of delay justifies a penalty we will impose a penalty of dollar_figure where a taxpayer pursues proceedings in this court as petitioner does merely as a continuation of his refusal to acknowledge and satisfy his tax obligations his pro_se status does not excuse his actions to reflect the foregoing an appropriate order and decision will be entered
